DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 8/5/20221.  Claim 1 is currently amended.  Claims 5-8 are cancelled.  Claims 11-14 are newly added.  Claims 1-4 and 9-14 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The nonstatutory double patenting rejections presented in the previous Office action are withdrawn.  However, new double patenting rejections are presented below in view of newly found prior art.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 16/979,635 in view of Mikuni (US 2016/0141609 A1). 
Regarding Claims 1 and 5-7, the copending Application discloses all of the limitation of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles, wherein the linear structure comprises halloysite nanotube.
(1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as disclosed by Mikuni (e.g., positive or negative electrode layers disposed on a current collector) [pars. 0059,0067].
	Pertaining (2), Mikuni further discloses that the positive electrode active material layer comprises alumino silicates (e.g., halloysite) having a linear structure (i.e., tubular objects) with nanotube dimensions, distributed between the electrode active material particles in order to enhance ion and electrical conductivity [pars. 0026,0039-44,0094,0174; Fig. 6].  
	Regarding Claim 2, Mikuni discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0044].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application, pars. 0033-35, for an explanation].
	Regarding Claim 4, see claim 5 of copending Application.
	Regarding Claim 9, Mikuni discloses wherein the linear structure is 10 nm to 10 μm in length [par. 0174].
	Regarding Claim 10, see claim 6 of copending Application in light of Mikuni, as modified in claim 1 above.
	Regarding  Claims 11-14, Mikuni discloses the length of the linear structure is 10 nm to 10 μm and the diameter is from 1.5 nm to 3.0 nm, which meets or overlaps with the claimed limitations [par. 0174].
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of copending Application No. 16/980,056 in view of Mikuni (US 2016/0141609 A1). 
Regarding Claims 1 and 5-7, the copending Application discloses all of the limitation of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles, wherein the linear structure comprises halloysite nanotube.
	Pertaining (1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as disclosed by Mikuni (e.g., positive or negative electrode layers disposed on a current collector) [pars. 0059,0067].
	Pertaining (2), Mikuni further discloses that the positive electrode active material layer comprises alumino silicates (e.g., halloysite) having a linear structure (i.e., tubular objects) with nanotube dimensions, distributed between the electrode active material particles in order to enhance ion and electrical conductivity [pars. 0026,0039-44,0094,0174; Fig. 6].  
	Regarding Claim 2, Mikuni discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0044].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application, pars. 0033-35, for an explanation].
	Regarding Claim 4, see claim 7 of copending Application.
Claim 9, Mikuni discloses wherein the linear structure is 10 nm to 10 μm in length [par. 0174].
	Regarding Claim 10, see claim 8 of copending Application in light of Mikuni, as modified in claim 1 above.
	Regarding  Claims 11-14, Mikuni discloses the length of the linear structure is 10 nm to 10 μm and the diameter is from 1.5 nm to 3.0 nm, which meets or overlaps with the claimed limitations [par. 0174].
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 17/043,124 in view of Mikuni (US 2016/0141609 A1). 
Regarding Claims 1 and 5-7, the copending Application discloses all of the limitation of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles, wherein the linear structure comprises halloysite nanotube.
	Pertaining (1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as disclosed by Mikuni (e.g., positive or negative electrode layers disposed on a current collector) [pars. 0059,0067].
	Pertaining (2), Mikuni further discloses that the positive electrode active material layer comprises alumino silicates (e.g., halloysite) having a linear structure (i.e., tubular objects) with nanotube dimensions, distributed between the electrode active material particles in order to enhance ion and electrical conductivity [pars. 0026,0039-44,0094,0174; Fig. 6].  
Claim 2, Mikuni discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0044].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application, pars. 0033-35, for an explanation].
	Regarding Claim 4, see claim 1-3 and 5 of copending Application.
	Regarding Claim 9, Mikuni discloses wherein the linear structure is 10 nm to 10 μm in length [par. 0174].
	Regarding Claim 10, see claim 1 of copending Application in light of Mikuni, as modified in claim 1 above.
	Regarding  Claims 11-14, Mikuni discloses the length of the linear structure is 10 nm to 10 μm and the diameter is from 1.5 nm to 3.0 nm, which meets or overlaps with the claimed limitations [par. 0174].
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,714,743 B2 in view of Mikuni (US 2016/0141609 A1). 
Regarding Claims 1 and 5-7, the Patent discloses all of the limitations of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles, wherein the linear structure comprises halloysite nanotube.
(1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as disclosed by Mikuni (e.g., positive or negative electrode layers disposed on a current collector) [pars. 0059,0067].
	Pertaining (2), Mikuni further discloses that the positive electrode active material layer comprises alumino silicates (e.g., halloysite) having a linear structure (i.e., tubular objects) with nanotube dimensions, distributed between the electrode active material particles in order to enhance ion and electrical conductivity [pars. 0026,0039-44,0094,0174; Fig. 6].  
	Regarding Claim 2, Mikuni discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0044].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application, pars. 0033-35, for an explanation].
	Regarding Claim 4, see claim 5 of Patent (i.e., solid state battery comprised by an electrochemical device necessarily includes a solid electrolyte).
	Regarding Claim 9, Mikuni discloses wherein the linear structure is 10 nm to 10 μm in length [par. 0174].
	Regarding Claim 10, see claim 5 of Patent in light of Mikuni, as modified in claim 1 above.
	Regarding  Claims 11-14, Mikuni discloses the length of the linear structure is 10 nm to 10 μm and the diameter is from 1.5 nm to 3.0 nm, which meets or overlaps with the claimed limitations [par. 0174].
Claims 1-4 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,296 B2 in view of Mikuni (US 2016/0141609 A1). 
Claims 1 and 5-7, the Patent discloses all of the limitations of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles, wherein the linear structure comprises halloysite nanotube.
	Pertaining (1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as disclosed by Mikuni (e.g., positive or negative electrode layers disposed on a current collector) [pars. 0059,0067].
	Pertaining (2), Mikuni further discloses that the positive electrode active material layer comprises alumino silicates (e.g., halloysite) having a linear structure (i.e., tubular objects) with nanotube dimensions, distributed between the electrode active material particles in order to enhance ion and electrical conductivity [pars. 0026,0039-44,0094,0174; Fig. 6].  
	Regarding Claim 2, Mikuni discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0044].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application, pars. 0033-35, for an explanation].
	Regarding Claim 4, Patent claim 1 states the electrode is for a solid state battery which necessarily includes a solid electrolyte).
	Regarding Claim 9, Mikuni discloses wherein the linear structure is 10 nm to 10 μm in length [par. 0174].
Claim 10, Patent claim 1 states the electrode is for a solid state battery, which necessarily comprises the claimed configuration.
	Regarding  Claims 11-14, Mikuni discloses the length of the linear structure is 10 nm to 10 μm and the diameter is from 1.5 nm to 3.0 nm, which meets or overlaps with the claimed limitations [par. 0174].
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to a newly cited reference used in the rejection of the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2002/0006552 A1 – see IDS) in view of Mikuni (US 2016/0141609 A1).
	Regarding Claim 1, Ishida discloses an electrode (e.g., negative electrode and/or positive electrode) for an all solid-state battery (lithium polymer secondary battery) [pars. 0044-56,0070,0086-94,0105-106], comprising:
an electrode current collector (negative electrode current collector 5 and/or positive electrode current collector 4,9); and
an electrode active material layer (polymer electrolyte compound negative electrode 6,  polymer electrolyte compound positive electrode 3,8) formed on at least one surface of the electrode current collector,
wherein the electrode active material layer comprises
electrode active material particles (e.g., graphite powder for the negative electrode, LiCoO2 
a solid electrolyte (i.e., cured polymer electrolyte) coated on at least part of a surface of the electrode active material particles to connect the electrode active material particles to each other, and
a linear structure (fibrous ceramic particles having nanotubular dimensions, i.e., being 10 microns or less in size) distributed between the electrode active material particles.
	Ishida fails to teach wherein the linear structure comprises halloysite nanotube.  However, Ishida teaches the fibrous ceramic particles enhance ion conductivity in the electrode [par. 0106].  Mikuni, from the same field of endeavor, discloses an electrode active material layer comprising alumino silicates (e.g., halloysite) having a linear structure (i.e., tubular objects) with nanotube dimensions, distributed between the electrode active material particles in order to enhance ion and electrical conductivity [Mikuni – pars. 0026,0039-44,0094,0174; Fig. 6].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Mikuni to modify the fibrous ceramic particles of Ishida, wherein the linear structure comprises halloysite nanotube, as an obvious fibrous ceramic particle known in the art, in order to enhance ion and electrical conductivity of the electrode.
	Regarding Claim 2, Ishida discloses wherein the electrode active material layer further comprises a conductive material (e.g., acetylene black) that is distributed on the surface of the (positive) electrode active material particles and on a surface of the solid electrolyte [par. 0055].
	Regarding Claims 3 and 9, Ishida fails to explicitly teach: (i) wherein microporous channels are formed between the electrode active material particles and the linear structure; and (ii) wherein the linear structure is 1 to 100 μm in length.  However, the disclosure of the instant application teaches that the linear structure may come in various forms including rod, whisker, wire, fiber and tube, and when the linear structure has a length of between 1 μm to 100 μm, micropores are formed well between the 
	Alternatively, the teachings of Ishida establish the dimensions, in particular, the length, of the fibrous ceramic particle as a result-effective variable that may be optimized to obtain desired electrode capacity particularly in high rate discharge conditions.  Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would be motivated to optimize the dimensions of fibrous ceramic particles, and in particular, the length of the fibrous ceramic particles to be between 1 and 100 μm, in order to obtain an electrode having enhanced capacity particularly in high rate conditions, without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)]. 
	Since it is established that Ishida anticipates, or at least renders obvious, the length of the ceramic particles/linear structure, an ordinary skilled artisan would readily appreciate that the electrode of Ishida contains microporous channels formed between the electrode active material particles and the linear structure.
	Regarding Claim 4, Ishida discloses wherein the solid electrolyte comprises at least one selected from the group consisting of a polymer solid electrolyte and a polymer gel electrolyte [pars. 0007,0028,0034].
	Regarding Claim 10, Ishida discloses an all solid-state battery, comprising: a positive electrode;
2,7 interposed between the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode is the electrode according to claim 1 [pars. 0034,0045; Figs. 1-2].
	Regarding Claim 11, modified Ishida discloses wherein the linear structure has an aspect ratio of 3 or more (i.e., length of 10 nm to 10 μm and diameter from 1.5 nm to 3.0 nm) [Mikuni – par. 0174].
	Regarding Claims 12-13, modified Ishida discloses wherein the linear structure is 10 nm to 10 μm in length [Mikuni – par. 0174], which overlaps the claimed ranges, respectively, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida and Mikuni, as applied to claim 1 above, and further in view of Ding (US 2017/0054148 A1).
	Regarding Claim 14, modified Ishida fails to disclose wherein the linear structure has a diameter of 30 nm to 10 μm.  In particular, Mikuni teaches that the outer diameter may be, for example, 1.5 to 3.0 nm but does not specifically limit the dimensions, thereof.  In this regard, Ding, from the same field of endeavor, discloses halloysite nanotubes comprised by electrodes having an average diameter of 50 to 150 nm and length of about 0.5 to 3.0 μm, wherein the halloysite nanotubes are known for increasing electrical conduction speed and high-rate energy storage capacity by increasing the number of channels for ion conduction [Ding – par. 0059,0069-70].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Ding to have further modified the linear structure of Ishida, wherein the linear structure has a diameter of 50 nm to 150 nm in order to control electrical conduction speed and high-rate energy storage capacity, wherein the disclosed range overlaps the claimed range of 30 nm to μm, establishing a prima facie case of obviousness [MPEP 2144.05(I) or (II)].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724